                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

 MARYBETH GUARISCO                                    CIVIL ACTION

 VERSUS                                               NO: 18-7514

 BOH BROTHERS                                         SECTION: "J"(3)
 CONSTRUCTION CO., LLC AND
 ILLINOIS NATIONAL
 INSURANCE COMPANY


                           ORDER AND REASONS

      Before the Court is a Motion to Remand (Rec. Doc. 7) filed by Plaintiff,

Marybeth Guarisco, and an opposition thereto (Rec. Doc. 9) filed by Defendant, Boh

Bros. Construction Co., LLC. Plaintiff filed a reply (Rec. Doc. 13), to which

Defendant filed a sur-reply (Rec. Doc. 16). Having considered the motion and legal

memoranda, the record, and the applicable law, the Court finds that the motion

should be DENIED.


                    FACTS AND PROCEDURAL HISTORY

      This case involves the Southeast Louisiana Drainage Project (“SELA”), a

federally-funded enterprise cosponsored by the Sewerage and Water Board of New

Orleans (“SWB”) and the United States Army Corps of Engineers (“the Corps”). The

SELA Project involves extensive construction at multiple sites throughout Orleans,

Jefferson, and St. Tammany parishes and is designed to improve flood control and

drainage in urban areas. On January 23, 1997, the federal government entered into

a Project Cooperation Agreement with SWB outlining the roles and responsibilities


                                        1
of the Government and SWB during construction of the Orleans Parish SELA Project

segments. The Agreement specifically states that “…all work on the Project … shall

be exclusively within the control of the Government.” Defendant asserts that on

November 26, 2013, the Corps issued Solicitation No. W912P8-14-R-001 seeking

competitive bids for the Louisiana Avenue SELA Project segment. Defendant was the

successful bidder selected by the Corps to act as general contractor on the Project.

(See Rec. Doc. 1-4).

      The instant case arises out of an automobile accident that occurred on April 7,

2017 at the intersection of Louisiana Avenue and Baronne Street in New Orleans,

Louisiana—the site of the Louisiana Avenue SELA Project segment. Plaintiff alleges

that Defendant had converted Louisiana Avenue’s two river-bound lanes into a two-

way street and negligently placed traffic control signs on the roadbed at the

intersection, thereby causing Plaintiff’s accident. On April 2, 2018, Plaintiff filed suit

against Defendant and its insurance carrier, Illinois National Insurance Company,

in the Civil District Court for the Parish of Orleans. Defendant timely removed the

case under Title 28 U.S.C. § 1442.


                              PARTIES’ ARGUMENTS

      Plaintiff urges the Court to find that Defendant has failed to prove its

entitlement to Federal Officer Removal jurisdiction. (Rec. Doc. 7 at 1). Plaintiff first

argues that Defendant has failed to establish that it is a “person” within the meaning

of the statute. (Rec. Doc. 7-1 at 2). Plaintiff also asserts that Defendant has offered

no evidence that it is the general contractor for the SELA Project at issue. (Rec. Doc.

                                            2
7-1 at 3). Even if Defendant is the general contractor and qualifies as a federal

contractor, Plaintiff asserts that Defendant abdicated its duty to warn motorists of

traffic conditions on April 7, 2017, and there is no connection between Defendant’s

federal contractor status and its state law tort violation. (Rec. Doc. 7-1 at 4).

          Plaintiff next argues that Defendant has shown no causal nexus between

Plaintiff’s state law negligence claims and Defendant’s actions performed under a

federal officer. (Rec. Doc. 7-1 at 4). Plaintiff emphasizes that Defendant (1) converted

Louisiana Avenue’s two river-bound lanes into a two-way street, (2) turned off the

traffic control signal light at the intersection of Louisiana Avenue and Baronne

Street, (3) failed to set the traffic control signal to its emergency setting, (4) failed to

make the intersection a four-way stop, and (5) failed to erect signage indicating that

traffic was flowing in opposite directions. (Rec. Doc. 7-1 at 5, 6). Acknowledging that

Defendant placed a stop sign on the neutral ground, Plaintiff asserts that this

placement nevertheless violated the traffic control and municipal safety standards of

the State of Louisiana and the City of New Orleans. (Rec. Doc. 7-1 at 6, 7). Plaintiff

goes on to state its opposition to Defendant’s assertions that (1) the Corps had in place

detailed plans and specifications pertaining to traffic control, which effectively

removed all critical design choices from Defendant’s discretion; (2) there was a Corps

Quality Assurance representative onsite daily; and (3) that Defendant performed its

work in accordance with the requisite plans and specifications. (Rec. Doc. 7-1 at 7, 8,

9, 10).




                                             3
      Plaintiff also contends that Defendant has failed to produce evidence to show

that the traffic control system it implemented at the intersection of Louisiana Avenue

and Baronne Street was at the direction of or mandated by a federal officer. (Rec. Doc.

7-1 at 10, 11). Finally, Plaintiff argues that Defendant’s post-accident actions to

correct the traffic control operation show that Defendant either was not acting under

the direction of a federal officer or failed to follow the directions and mandates of that

federal officer on the date of the accident. (Rec. Doc. 7-1 at 12, 13).

      Defendant argues in opposition that the case was properly removed under the

Federal Officer Removal Statute on the basis of the government contractor defense.

(Rec. Doc. 9 at 1). Defendant challenges Plaintiff’s assertion that it failed to show it

was the general contractor on the Project at issue, noting that it attached the

“Solicitation, Offer, and Award” to its Notice of Removal. (Rec. Doc. 9 at 4). Defendant

also challenges Plaintiff’s incorrect statement of law with respect to the right to

removal under 28 U.S.C. § 1442, noting that the statute must be interpreted broadly

in favor of removal. (Rec. Doc. 9 at 7). Defendant emphasizes that prior Eastern

District of Louisiana cases involving SELA construction support Defendant’s removal

of the instant matter. (Rec. Doc. 9 at 10).

      Defendant goes on to argue that it satisfies the standard for removal under the

Federal Officer Removal Statute. (Rec. Doc. 9 at 11). First, Defendant argues that it

clearly qualifies as a “person” under the statute. (Rec. Doc. 9 at 12). Next, Defendant

contends that its implementation of traffic control measures was performed at the

direction of the Corps, a federal officer. (Rec. Doc. 9 at 12). Defendant points to the



                                              4
detail included in the specifications prepared by the Corps’ hand-picked designer of

record, the fact that no work could proceed on the traffic control systems until all

submittals were reviewed and approved by the Corps’ Contracting Officer, and the

daily presence of a Quality Assurance representative at the worksite to observe

Defendant’s work and ensure it conformed with all plans and specifications. (Rec.

Doc. 9 at 13-14). Third, Defendant argues that its traffic control measures

implemented under federal supervision share a causal nexus with Plaintiff’s claims

arising out of the traffic accident. (Rec. Doc. 9 at 14). Defendant asserts that the

Corps’ oversight on the Project is extensive and steady and it has in place detailed

plans and specifications regulating traffic control and coordination for the Project,

which effectively remove all critical design choices from Defendant’s discretion. (Rec.

Doc. 9 at 15). Defendant emphasizes that in each of the numerous SELA cases that

have come before the Eastern District of Louisiana, a causal nexus has been found

based on the contractor’s compliance with detailed SELA specifications. (Rec. Doc. 9

at 16). Finally, Defendant contends that it has stated a colorable federal defense

related to its actions and Plaintiff’s claims. (Rec. Doc. 9 at 17). Specifically, Defendant

argues that it has satisfied the Boyle requirements for the government contractor

defense. (Rec. Doc. 9 at 18-20).

      In reply, Plaintiff argues that the Traffic Control and Coordination Plan

submitted by Defendant as Exhibit 1 clearly demonstrates that Defendant was solely

responsible for providing and maintaining traffic control, coordination, and

maintenance. (Rec. Doc. 13 at 1). Plaintiff contends that Defendant was required to



                                            5
prepare and submit a Traffic Control Device Plan that complied with specific

requirements, coordinate traffic control and maintenance with the City of New

Orleans, and have its own engineer with the requisite expertise design “site specific

traffic control device plans” in coordination with the City of New Orleans. (Rec. Doc.

13 at 1-2). Plaintiff asserts that the contract tasked Defendant with monitoring traffic

control devices on a daily basis and making appropriate changes. (Rec. Doc. 13 at 2-

3). Thus, Plaintiff concludes that Defendant was not acting under color of federal law

when it failed to adequately warn Plaintiff of traffic conditions on the date of the

accident. (Rec. Doc. 13 at 3).

      Defendant’s sur-reply “address[es] numerous erroneous assumptions and

representations asserted in Plaintiff’s Reply Memorandum.” (Rec. Doc. 16 at 1).

Defendant clarifies that the Corps had sole control over the ultimate design choices

for the Traffic Control Device Plan and the oversight of work to ensure compliance

with the Corps’ plans and specifications. (Rec. Doc. 16 at 1). Defendant notes that no

local or state agency had any role in preparing the traffic control and coordination

plans and specifications or overseeing Defendant’s work. (Rec. Doc. 16 at 1-2).

Defendant points to the affidavit of its Project Manager on the Louisiana Avenue

Project to support its assertion that the Corps maintained a daily on-site presence for

the purpose of overseeing Defendant’s work. (Rec. Doc. 16 at 2). Defendant asserts

that the secondary approval of the New Orleans Department of Public Works, Traffic

Department mandated by the Corps’ plans and specifications in no way affects the

Corps’ primary approval. (Rec. Doc. 16 at 2). Finally, Defendant argues that the



                                           6
affidavit of Defendant’s Project Manager shows that Defendant has a colorable

federal defense. (Rec. Doc. 16 at 2). Specifically, Defendant emphasizes that the Corps

provided a Traffic Control Device Plan prepared by its hand-picked designer of record,

and Defendant opted to use this exceedingly detailed and precise plan. (Rec. Doc. 16

at 3). Defendant notes that the Traffic Control Device Plan specified the particular

traffic control devices that Defendant was required to use and the precise location of

every such device. (Rec. Doc. 16 at 3-4).


                                LEGAL STANDARD

      A defendant may remove a civil action filed in state court if a federal court

would have had original jurisdiction over the action. See 28 U.S.C. § 1441(a). The

removing party bears the burden of proving by a preponderance of the evidence that

federal jurisdiction exists at the time of removal. De Aguilar v. Boeing Co., 47 F.3d

1404, 1408 (5th Cir. 1995). The jurisdictional facts supporting removal are examined

as of the time of removal. Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir.

2000). Ambiguities are construed against removal and in favor of remand, because

removal statutes are to be strictly construed. Manguno v. Prudential Prop. & Cas.

Ins., 276 F.3d 720, 723 (5th Cir. 2002).

      Federal courts have original jurisdiction over cases which pose a “federal

question,” by “arising under the Constitution, laws, or treaties of the United States.”

28 U.S.C.A. § 1331 (1980). Courts consider whether a case poses a federal question

pursuant to the “well-pleaded complaint rule, which provides that federal jurisdiction

exists only when a federal question is presented on the face of the plaintiff’s properly

                                            7
pleaded complaint.” Caterpillar Inc. v. Williams, 482 U.S. 386, 393 (1987) (citing

Gully v. First Nat’l Bank, 299 U.S. 109, 112-113 (1936)).


                                    DISCUSSION

      The Federal Officer Removal Statute permits the removal of any civil or

criminal action brought in state court when the defendant in the matter is:


      The United States or any agency thereof or any officer (or any person
      acting under that officer) of the United States or of any agency thereof,
      in an official or individual capacity, for or relating to any act under color
      of such office or on account of any right, title or authority claimed under
      any Act of Congress for the apprehension or punishment of criminals or
      the collection of the revenue.

28 U.S.C. § 1442(a)(1). The Fifth Circuit has explained that removal pursuant to this

statute is meant to “ensure a federal forum in any case where a federal officer is

entitled to raise a defense arising out of his official duties.” Winters v. Diamond

Shamrock Chemical Co., 149 F.3d 387, 398 (5th Cir. 1998). The removing defendant

has the burden of establishing the existence of federal jurisdiction. Id. at 397.

Although courts are obligated to broadly construe removal jurisdiction under the

Federal Officer Removal Statute, this “does not mean that the statute’s broad

language should be interpreted to imply limitless application.” Cole v. Northrop

Grumman Ship Sys., Inc., No. 07-3049, 2008 WL 2651428, at *2 (E.D. La. July 7,

2008) (Fallon, J.) (citing Watson v. Phillip Morris Cos., Inc., 551 U.S. 142, 142, 127

S.Ct. 2301 (2007)).

      In Mesa v. California, the United States Supreme Court established the test

for removal pursuant to the Federal Officer Removal Statute. 489 U.S. 121, 131-32,

                                           8
109 S.Ct. 959 (1989). According to Mesa, removal is mandated pursuant to the statute

upon proof by the defendant seeking removal that: (1) it is a “person” under §

1442(a)(1); (2) it acted under the direction of a federal officer; (3) it has demonstrated

a causal nexus between the plaintiff’s claims and the defendant’s actions performed

under the color of a federal office; and (4) it can raise a federal defense to the plaintiff’s

claims. Mesa, 489 U.S. at 131-32, 109 S.Ct. 959; Winters, 149 F.3d at 398.


   I.      Defendant is a “Person”

        The first prong is satisfied: Defendant qualifies as a “person” within the

meaning of the statute. The Supreme Court has long recognized that the removal

statute also applies to private persons and corporate entities “‘who lawfully assist’

the federal officer ‘in the performance of his official duty.’” Watson, 551 U.S. at 151,

127 S.Ct. 2301 (quoting Davis v. South Carolina, 107 U.S. 597, 600, 2 S.Ct. 636, 27

L.Ed. 574 (1883)). The current statute reflects this understanding with its “or any

person acting under that officer” provision. 28 U.S.C. § 1442(a)(1). Moreover, the

statute “creates federal jurisdiction even over cases brought against private parties

if they are sued for conduct they committed under the direction of federal authorities

and for which they have a colorable defense under federal law.” Crutchfield v.

Sewerage & Water Bd. of New Orleans, 829 F.3d 370, 375 (5th Cir. 2016); see also

Savoie v. Huntington Ingalls, Inc., 817 F.3d 457, 460–61 (5th Cir. 2016); Winters v.

Diamond Shamrock Chem. Co., 149 F.3d 387, 397–98 (5th Cir. 1998).




                                              9
   II.      Defendant Acted Under the Direction of a Federal Officer

         In determining whether a defendant acted under the direction of a federal

officer, the requisite showing is more than just action under a federal officer’s

“general auspices” or within a regulated industry. Overly v. Raybestos–Manhattan,

No. C–96–2853 SI, 1996 WL 532150, at *3 (N.D. Cal. Sept. 9, 1996). However, the

Supreme Court has made clear that the words “acting under” are broad and are to be

liberally construed, though their interpretation must be limited by the statute’s

“language, context, history, and purposes.” Watson, 551 U.S. at 147, 127 S.Ct. 2301.

“In this context, ‘under’ must refer to what the dictionaries describe as a relationship

involving acting in a certain capacity, considered in relation to one holding a superior

position or office, and typically includes subjection, guidance, or control.” Id. at 143.

“Precedent and statutory purpose also make clear that the private person’s ‘acting

under’ must involve an effort to assist, or to help carry out, the federal superior’s

duties or tasks.” Id.

         Here, Defendant has offered evidence of the Corps’ intimate involvement with

Defendant’s implementation of traffic control measures for the Louisiana Avenue

Project. Defendant asserts that as the project’s general contractor, its contract with

the Corps contains 710 pages of detailed specifications and 430 pages of detailed

drawings or plans prepared by the Corps’ selected design engineering firm. (Rec. Doc.

9 at 13). The Project specifications include a section specifically addressing “Traffic

Control and Coordination,” which is directly implicated by the allegations in

Plaintiff’s lawsuit. (Rec. Doc. 9-1). The contract with the Corps requires Defendant to



                                           10
make certain submittals and resubmittals to the Corps regarding various components

of work, mandating that Defendant outline precisely how it intends to perform the

work in accordance with the plans and specifications set forth in the contract. (Rec.

Doc. 9 at 13). Defendant asserts that it submitted eleven separate traffic control and

coordination submittals and resubmittals to the Corps’ Contracting Officer and

Resident Engineer for the Project, John Fogarty. (Rec. Doc. 9 at 13). The Corps

conducted detailed reviews of all submittals and no work could proceed on the traffic

control systems until the submittals had been reviewed and approved by the Corps’

Contracting Officer. (Rec. Doc. 9 at 13). The affidavit of Cameron Johnson,

Defendant’s Project Manager on the Louisiana Avenue Project, indicates that the

Traffic Control Device Plan, which was prepared by the Corps’ designer of record and

used by Defendant, specified “the particular type of traffic control devices that

[Defendant] was required to use (including signs, signals, lighting devices, flashers,

markings, barricades, hand signaling devices, and other traffic control devices), as

well as the precise location of every sign, signal, lighting device, flasher, marking,

barricade, hand signaling device, and other traffic control device to be placed in the

vicinity of the construction.” (Rec. Doc. 16-1 at 2, 3). Mr. Johnson further attests that

the Corps had to and did expressly approve all traffic-related submittals and

modifications to the Traffic Control Device Plan implemented by Defendant, and

Defendant fully complied with the plans and specifications and performed all work in

accordance with the Corps-approved traffic control and coordination submittals. (Rec.

Doc. 16-1 at 3). Finally, Mr. Johnson attests that the Corps’ oversight of Defendant’s



                                           11
work was extensive. (Rec. Doc. 16-1 at 3). He asserts that the Corps maintained a

daily presence on site and provided a Quality Assurance representative tasked with

inspecting Defendant’s work each day to ensure conformity with the plans,

specifications, and Corps-approved submittals. Based on the foregoing, the Court

finds that there is sufficient proof for the purpose of removal that Defendant’s work

on the Louisiana Avenue Project, including its implementation of traffic control

measures, was performed at the direction of the Corps.


   III.   Defendant’s Actions Share a Causal Nexus with Plaintiff’s Claims

      The third requirement of Mesa necessitates a showing that Defendant’s actions

performed under the color of a federal office share a causal nexus with Plaintiff’s

claims. “[Fifth Circuit] decisions indicate that detailed supervision and/or direction

by a federal official or authority is sufficient to satisfy the causal nexus prong.”

Williams v. Todd Shipyards Corp., 154 F.3d 416 (5th Cir. 1998). In the instant case,

Plaintiff alleges that “[t]he cause of the accident was [Defendant’s] negligent

placement of traffic control signs on the roadbed at the intersection on the morning

of April 7, 2017.” (Rec. Doc. 7-1 at 1). Given the Corps’ extensive oversight of the

Project and its detailed plans and specifications regulating traffic control and

coordination that effectively removed all critical design choices from Defendants’

discretion, Defendant argues that it was acting pursuant to federal direction, and a

direct causal nexus exists between Defendant’s actions and Plaintiff’s claims in the

instant litigation. (Rec. Doc. 9 at 15). For the reasons set forth in Section II above,

the Court agrees. To satisfy the requisite causal nexus, Defendant is not required to

                                          12
produce evidence that the Corps directed it to place traffic control signs on the

roadbed in the particular manner in which it did on the morning of April 7, 2017.

Rather, it is sufficient that the evidence in its entirety demonstrates comprehensive

and detailed direction and control by the Corps. See Fureigh v. Sewerage & Water

Board of New Orleans, No. 04-1374, 2004 WL 1794524 at *3 (E.D. La. Aug. 10, 2004)

(concluding that the causal nexus requirement was satisfied where the defendant

contractor performed its work in compliance with government specifications));

Shimon v. Sewerage & Water Board of New Orleans, No. 05-1392, 2007 WL 4414709

at *4 (E.D. La. Dec. 24, 2007) (holding that causal nexus was satisfied where

contractor demonstrated detailed and comprehensive project specifications and the

Corp’s acceptance of contractor’s work)); Crutchfield v. Sewerage & Water Board of

New Orleans, No. 13-4801, 2015 WL 1781663 at *2 (E.D. La. April 20, 2015) (finding

a causal nexus based on showing that the Corps exercised direct and detailed control

over contractor’s activities throughout the project)).


   IV.      Defendant Has a Colorable Federal Defense

         To establish jurisdiction under section 1442, the removing party only needs to

present a colorable defense on the plaintiff’s claims. Jefferson Cty., Ala. v. Acker, 527

U.S. 423, 431 (1999). The defendant is not required “to win his case before he can

have it removed.” Id. (internal citation omitted). Likewise, the federal defense does

not need to be “clearly sustainable” to satisfy the removal standard. Zeringue v. Crane

Co., 846 F.3d 785, 789 (5th Cir. 2017) (quoting Jefferson City, 527 U.S. at 432). The

Supreme Court has not defined “colorable” in the context of section 1442, but it has

                                           13
provided clarity about what constitutes a non-colorable federal defense. Id. at 790. A

non-colorable federal defense is one that is “immaterial and made solely for the

purpose of obtaining jurisdiction or that is wholly insubstantial and frivolous.” Id.

(quoting Arbaugh v. Y&H Corp., 546 U.S. 500, 514 n.10 (2006)). Thus, a federal

contractor defense is adequate for jurisdictional purposes when the removing party’s

entitlement to it “is subject to reasonable debate.” Crutchfield, 829 F.3d at 375.

      The only federal defense asserted by Defendant is the government contractor

defense, which was first established by the Supreme Court in Yearsley v. W.A. Ross

Constr. Co., 309 U.S. 18 (1940) and then expanded in Boyle v. United Techs. Corp.,

487 U.S. 500 (1988). “That defense provides immunity to contractors for conduct that

complies with the specifications of a federal contract.” Crutchfield, 829 F.3d at 375.

Immunity under the government contractor defense attaches if the defendant can

establish that (1) the government approved reasonably precise specifications; (2) the

equipment or work conformed to those specifications; and (3) the contractor warned

the government about any dangers that were known to the contractor but not to the

government.” Sewell v. Sewerage & Water Bd. of New Orleans, No. CV 15-3117, 2016

WL 7385701, at *3 (E.D. La. Dec. 21, 2016), aff'd, 697 F. App'x 288 (5th Cir. 2017); In

re Katrina Canal Breaches Litig., 620 F.3d 455, 460 (5th Cir. 2010); Wilde v.

Huntington Ingalls, Inc., 616 Fed.Appx. 710, 715 (5th Cir. 2015).


      A. The Corps Approved Reasonably Precise Specifications

      The first prong of the Boyle test has two requirements: reasonably precise

specifications and government approval—“which together are intended to ‘assure

                                          14
that the design feature in question was considered by a Government officer, and not

merely by the contractor itself.’” Sewell, 2016 WL 7385701, at *3 (quoting Boyle, 487

U.S. at 512). Reasonable precision requires “that the discretion over significant

details and all critical design choices be exercised by the government.” Trevino v.

General Dynamics, 865 F.2d 1474, 1481 (5th Cir. 1989); see also Kerstetter, 210 F.3d

at 438 (finding that specifications are reasonably precise “as long as the specifications

address, in reasonable detail, the product design feature, alleged to be defective.”).

This inquiry focuses not on the designer of the offending feature of the project, but

rather on the detail of the specifications presented to the government for approval.

See In re Aircraft Crash Litigation Frederick, Maryland, 752 F.Supp. 1326, 1341-42

(S.D. Ohio 1990) aff'd, Darling v. Boeing Co., 935 F.2d 269 (6th Cir. 1991). Likewise,

“[t]he government need not prepare the specifications to be considered to have

approved them.” Kerstetter, 210 F.3d at 435 (citing Trevino, 865 F.2d at 1480 (5th Cir.

1989)). “Government approval simply requires meaningful, substantive review of the

specifications.” Sewell, 2016 WL 7385701, at *3; see also Trevino, 865 F.2d at 1480,

1486; Stout v. Borg-Warner Corp., 933 F.2d 331, 335-36 (5th Cir. 1991) (explaining

that the government’s substantive review of specifications is sufficient, but rubber

stamping is not).

      In the instant case, the affidavit of Defendant’s Project Manager, Cameron

Johnson, indicates that “[t]he plans and specifications administered by [the Corps]

were reasonably precise.” (Rec. Doc. 16-1 at 2). This attestation is supported by

evidence that Defendant’s contract with the Corps contains 710 pages of detailed



                                           15
specifications prepared by the Corps’ selected design engineering firm, as well as 430

pages of detailed drawings or plans also prepared by the designer. (Rec. Doc. 9 at 13).

Additionally, Defendant produced the portion of its contract with the Corps governing

traffic control and coordination. (See Rec. Doc. 9-1). This document outlines detailed

specifications pertaining to traffic control and coordination, submittals, the Traffic

Control Device Plan, and road closure, as well as the use of barricades, danger,

warning, and detour signs. Based on the foregoing, the Court finds that Defendant

has shown that the plans and specifications governing traffic control and coordination

are reasonably precise. The Court also finds that the record demonstrates that the

Corps meaningfully reviewed and approved the traffic-related specifications. Mr.

Johnson attests that the Corps conducted a detailed, substantive review of and

approved all traffic-related submittals and modifications to the Traffic Control Device

Plan. (Rec. Doc. 16-1 at 3). He further attests that the Corps’ substantive review

process “involved a continuous back and forth between [Defendant] and [the Corps],

often times requiring [Defendant] to provide re-submittals on the same component of

work until [the Corps] ultimately approved the submittal.” Based on the foregoing,

Defendant has satisfied the first Boyle prong.


      B. Defendant’s Work Conformed to the                    Reasonably      Precise
         Specifications Approved by the Corps

      Like the first prong, the second prong of the Boyle test requiring a government

contractor to have performed the work in accordance with the approved specifications

“serve[s] to locate the exercise of discretion in the government.” Trevino, 865 F.2d at



                                          16
1481. Conformity may be satisfied by proof that “the government supervised and

controlled the implementation of [the government approved reasonably precise]

specifications,” Levy v. Phillips and Jordan, Inc., No. 08-5065, 2009 WL 2922057, *2

(E.D. La. Sept. 9, 2009). However, a breach of “some general admonition against an

unwanted condition” does not negate a showing of a contractor’s conformity with

reasonably precise specifications. Kleeman v. McDonnell Douglas Corp., 890 F.2d 698,

703 (5th Cir. 1993) (quoting Harduval v. General Dynamic Corp., 878 F.2d 1311, 1319

n.3 (11th Cir. 1989)) (precatory contract terms “represent little more than hopes of

participants that the project on which they are about to embark will turn out well”).

      Here, Defendant has produced evidence that the Corps’ oversight on the

Louisiana Avenue Project was extensive and steady. Mr. Johnson’s affidavit indicates

that the Corps engaged in extensive oversight of the Project by maintaining a daily

presence onsite and providing a Quality Assurance representative to inspect

Defendant’s work each day to ensure conformity with the plans, specifications, and

Corps-approved submittals. (Rec. Doc. 16-1 at 3). These monitoring efforts not only

lessen the concern that Defendant used its own discretion in lieu of the Corps’

reasonably precise specifications, but also constitute persuasive evidence of

conformity under precedent set by the Fifth Circuit in Kerstetter. See Sewell, 2016

WL 7385701, at *4. Moreover, Defendant has produced proof that the Corps approved

Defendant’s work. Specifically, Mr. Johnson attests that the Corps “expressly

approved all traffic-related submittals and modifications to the [Traffic Control




                                         17
Device Plan] implemented by [Defendant] on the Project.” (Rec. Doc. 16-1 at 3).

Accordingly, the Court finds that the second Boyle prong is satisfied.


       C. Defendant Was Unaware of Reasons Not Known to the Corps That
          Would Make Implementation of the Reasonably Precise
          Specifications Unsafe or Unreasonable

       The final prong of the Boyle test requires that the contractor was “unaware of

reasons not known to the government that would make the implementation of

specifications unsafe or unreasonable.” Levy, 2009 WL 2922057 at *2. Defendant

asserts that the Corps had knowledge of the risks associated with the construction

activities   undertaken   by   Defendant,    including   the   risks   associated   with

implementation of the traffic control measures necessitated by the project. (Rec. Doc.

9 at 20). Defendant emphasizes that the Corps’ knowledge of the risks is bolstered by

the fact that the Louisiana Avenue Project was the last of seven SELA projects that

the Corps had completed in Uptown New Orleans. (Rec. Doc. 9 at 20). Additionally,

Mr. Johnson’s affidavit attests that “[Defendant] did not know of any dangers relating

to the traffic control and coordination plans, specifications, or [Corps-approved]

submittals that were not known to [the Corps].” (Rec. Doc. 16-1 at 3). Considering the

foregoing and the lack of competent evidence that Defendant failed to report a

dangerous condition that was unforeseen by the Corps, the Court concludes that

Defendant has established the last prong of Boyle. Accordingly, Defendant has

demonstrated the existence of a colorable defense based on government contractor

immunity. Given that Defendant has also satisfied all of the elements of Mesa,

removal pursuant to the Federal Officer Removal Statute is proper.

                                            18
                                CONCLUSION

     Accordingly,

     IT IS HEREBY ORDERED that Plaintiff’s Motion to Remand (Rec. Doc. 7)

is DENIED.


     New Orleans, Louisiana, this 4th day of April, 2019.




                                       CARL J. BARBIER
                                       UNITED STATES DISTRICT JUDGE




                                       19
